Citation Nr: 0433994	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  94-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the back with degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than June 12, 
2001, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was before the Board in March 1997, 
September 1999 and June 2003 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The veteran's low back disability more nearly approximate 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief than pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and other neurological 
findings appropriate to the cite of the diseased disc and 
little intermittent relief; the veteran's lumbar spine is not 
ankylosed and the disability is not productive of 
incapacitating episodes of at least six weeks for any year 
pertinent to this claim.

2.  Any instability or subluxation of the veteran's left knee 
more nearly approximates slight than moderate.

3.  In addition to the above impairment, the veteran's left 
knee disability is manifested by arthritis with limitation of 
flexion that does not more nearly approximate limitation to 
30 degrees than limitation to 45 degrees; there is no 
limitation of extension of the veteran's left knee.

4.  The veteran filed a formal claim for TDIU in May 1993.  

5.  Prior to June 12, 2001, service connection was in effect 
for low back disability, evaluated as 40 percent disabling; 
type II diabetes, evaluated as 20 percent disabling; and left 
knee disability; evaluated as 10 percent disabling; the 
combined evaluation was 60 percent.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service-connected low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5230, 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2004).  

2.  The veteran's service-connected left knee disability 
warrants a 10 percent rating on the basis of instability and 
subluxation and a separate 10 percent rating on the basis of 
traumatic arthritis with limitation of motion.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2004).

3.  The criteria for an effective date earlier than June 12, 
2001, for the award of a TDIU, have not been met.  38 
U.S.C.A. §§ 5110, 7104(c) (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA were enacted during the 
pendency of the veteran's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

With respect to the claims decided herein, the Board notes 
that a substantially complete claim was received and 
initially adjudicated in 1993, prior to the enactment of the 
VCAA.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in December 2003.  The RO informed the veteran 
of the evidence required to substantiate his claims and that 
he should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  In addition, although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
He was given ample time to respond.  The RO then 
readjudicated the appeal in a supplemental statement of the 
case issued in March 2004.  

In this case, the RO readjudicated the veteran's claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claims not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA.  

Accordingly, the Board will address the merits of the claims. 

Factual Background

The veteran served on active duty from October 1966 to April 
1975.

Historically, the veteran was awarded service connection for 
chondromalacia of the left knee and residuals of shrapnel 
wounds of the back by rating decision dated in September 
1982.

An August 1982 medical record from the Bureau of Workers' 
Compensation notes that the veteran worked at his in-laws' 
farm for 10 years until he was injured in December 1991.  A 
farm tractor flipped over and he sustained an injury to his 
pelvis; he underwent a sacral screw fixation as a part of his 
treatment.  Upon examination, the examiner noted possible 
radiculopathy of the lumbosacral spine.

In February 1993, the veteran submitted a claim for increased 
ratings for his service-connected back and left knee 
disabilities.  He stated that he was unable to work due to 
his back disability.  His combined disability evaluation at 
that time was 20 percent. 

In May 1993, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He indicated that he last worked full time 
in December 1991.  He reported that he completed two years of 
college.  From 1986 to 1991, the veteran worked as a 
supervisor, welder, foundry worker and a farmer.

A July 1993 VA examination report notes the veteran's 
complaints of severe low back pain with radiation to the 
thighs, a pinching sensation in the lower back and left knee 
pain.  Special examination of the spine revealed no postural 
abnormalities, atrophy of the musculature, or absolute fixed 
deformity.  Range of motion was from 30 degrees of extension 
to 70 degrees of flexion.  Rotation was to 40 degrees 
bilaterally; lateral flexion was to 40 degrees bilaterally.  
Deep tendon reflexes were intact.  Straight leg raising was 
negative.  Motor and sensory examinations were within normal 
limits.  X-rays revealed diffuse degenerative joint disease 
in the low back and two screws in the sacrum.  Special 
examination of the joints revealed no swelling, edema, or 
deformity of the left knee.  The knee ligament was stable to 
varus, valgus, and anterior/posterior stress testing.  
Lachman test was negative.  Range of motion of the left knee 
was from 0 degrees to 135 degrees.  X-rays revealed very 
minimal degenerative joint disease.  The diagnoses included: 
chronic lumbar strain with moderate degenerative change in 
the facet and disc joints as may well be expected with 
natural wear and tear; and mild degenerative joint disease of 
the left knee with patellofemoral pain syndrome.

By rating decision dated in September 1993, the RO, in 
pertinent part: increased the rating for the veteran's 
service-connected low back disability from 10 percent to 20 
percent, effective August 1992; denied entitlement to an 
evaluation greater than 10 percent for the veteran's service 
connected left knee disability; and denied entitlement to a 
TDIU.  Thereafter, the veteran appealed.  His combined 
disability evaluation at that time was 30 percent.

An October 1994 VA examination report notes the veteran's 
complaints of lower back pain and left knee pain.  Special 
muscle examination revealed no tissue loss, no adhesions and 
no damage to the tendons in the back.  Strength was normal.  
Special orthopedic examination revealed that the lumbar spine 
was tender to palpation.  Range of motion was from 10 degrees 
of extension to 30 degrees of flexion.  Rotation was to 10 
degrees bilaterally; lateral flexion was to 10 degrees 
bilaterally.  Special neurologic examination revealed pain to 
both anterior thighs with diminished pin and light touch 
sensation to the right 2nd, 3rd and 4th toes.  Deep tendon 
reflexes were absent in the right knee.  EMG revealed ongoing 
evidence of a right L5 radiculopathy.  Examination of the 
left knee revealed range of motion from 0 degrees of 
extension to 120 degrees of flexion.  No swelling, deformity, 
subluxation, lateral instability, nonunion, or loose motion 
was found.  X-rays of the left knee were unremarkable.

During a November 1994 personal hearing, the veteran 
testified that he had constant pain in his lower back and 
pain in his left knee.  He indicated that he last worked in 
December 1991.

In a December 1994 letter, James J. Wanken, M.D., stated that 
the veteran had been seen for various complaints, including 
degenerative joint disease of the lumbar spine.  He also 
stated that, in March 1994, the veteran related that he had 
gone back to doing some work at the farm where he previously 
worked.

By rating decision dated in March 1995, the RO increased the 
rating for the veteran's service-connected low back 
disability from 20 percent to 40 percent, effective August 
1992.  The veteran's total disability evaluation was 50 
percent, effective August 25, 1992.

In May 1997, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He indicated that he last worked full time 
in December 1991 as a farm hand.  He stated that he tried to 
work, but after working an eight-hour day, he had to take two 
or three days off to recover.

A July 1998 VA c-file review report notes the following 
opinion regarding the veteran's low back:

The radiculopathy symptoms and low back 
pain are considered unlikely related to 
the superficial flesh wound [during the 
veteran's service] or to the retained 
foreign body.  The findings are more 
likely a result of degenerative disease 
of the lumbosacral spine. . . . [T]he 
current low back symptoms are not likely 
due to the old superficial would [sic] 
but rather to the degenerative joint 
disease. . . . 

The July 1998 VA c-file review report also notes the 
following opinion from another VA examiner:

I see no relationship between the right 
radiculopathy or development of 
degenerative changes in the L3 to S1 area 
and the minute retained foreign body over 
L3.  I consider the radiculopathy and 
lumbosacral degenerative changes to be of 
nonservice origin.  In my evaluation [of 
the veteran during a] 1993 [VA 
examination], I felt that they were 
consistent with the aging process.

By rating decision dated in August 1998, the RO, in part, 
denied service connection for degenerative disc disease and 
degenerative arthritis of the lumbosacral spine.

A VA special examination of the spine was conducted in 
February 2000.  The examiner noted the veteran's history of a 
twisting injury and a shrapnel wound to the back during 
military service.  The veteran complained of marked stiffness 
and diminished range of motion in his back.  He indicated 
that he was unable to bend over or tie his shoes.  
Examination revealed range of motion from 5 degrees of 
extension to 30 degrees of flexion with marked pain.  X-rays 
of the low back revealed multilevel degenerative changes.  
EMG studies of the lumbosacral paraspinal muscles were 
normal.  Nerve conduction studies of the sural nerve in both 
legs were unobtainable.  Peroneal nerve studies in both legs 
revealed very mild slowing of the motor nerve conduction 
velocity.  There were no electrodiagnostic findings 
suggestive of a lumbosacral radiculopathy.  Findings were 
indicative of a mild peripheral neuropathy, mainly 
demyelinating in nature.  The VA examiner opined that the 
veteran's degenerative disc disease and degenerative 
arthritis of the lumbosacral spine were a direct result of 
his in-service injuries.  He indicated that the veteran's 
degenerative disease resulted in an antalgic gait, markedly 
diminished range of motion of the lumbar spine and 
significant pain.  The examiner further opined that the 
veteran's functional ability to repeatedly get up and down, 
or engage in lifting, carrying, pushing, or pulling was 
significantly limited.  He indicated that it was not possible 
to determine additional loss of functional ability during 
possible flare-ups.  Finally, he stated that there was a 
"significant impact" of both the veteran's service-
connected low back and left knee disabilities on his ability 
to maintain and engage in ongoing gainful employment.

In February 2000, the veteran underwent a VA special joints 
examination.  The examination report notes the veteran's 
complaints of left knee pain and instability.  Range of 
motion was from 30 degrees of extension to 35 degrees of 
flexion.  There was laxity medially and laterally.  X-rays of 
the left knee demonstrated mild degenerative spurring.

In June 2001, the veteran submitted a claim for service 
connection for PTSD.  

By rating decision dated in November 2001, the RO granted 
service connection for diabetes mellitus, and assigned a 20 
percent evaluation from August 28, 2000.  As a result, the 
combined disability rating for the service connected 
disabilities was 60 percent from August 28, 2000.  

During a June 2002 VA psychiatric examination, the veteran 
reported that he had been working as a cabinetmaker, but was 
laid off in January 2002.  The examiner noted that the 
veteran was unable to keep a job.

By rating decision dated in September 2002, the RO granted 
service connection for PTSD, and assigned a 50 percent 
evaluation from June 12, 2001.  Effective June 12, 2001, the 
veteran's total disability rating was 60 percent.  The RO 
also granted a TDIU, and assigned an effective date of June 
12, 2001.  The veteran then appealed the effective date 
assigned for the TDIU. 

In a statement received by the RO in May 2003, the veteran 
indicated that he had worked at least six different jobs 
during the past thirteen years.  

Records were obtained from the Social Security Administration 
(SSA) in July 2003.  In March 2002, SSA denied the veteran's 
claim for benefits, stating that despite the fact that the 
veteran had severe physical impairments-including low back 
and left knee disabilities-he was still able to perform his 
past relevant work as a production supervisor.  SSA noted 
that the veteran was employed through September 30, 1999, 
from July 31, 2000, to July 20, 2001, and since October 1, 
2001.

A December 2003 VA examination report notes the veteran's 
complaints of low back pain with radiation to both legs, 
right greater than left.  The veteran stated that picking up 
objects or twisting caused paralysis on the right side.  The 
veteran reported using a walker for ambulation; on good days 
he was able to function with the use of a cane.  The veteran 
also complained of left knee pain, weakness and stiffness.  
He reported that his left knee gave out two or three times a 
year.  He also reported flare-ups with weather changes.  He 
reported instability of the knee, but denied any dislocation 
or recurrent subluxation.  Examination of the low back 
revealed that deep tendon reflexes were 2+ and equal in the 
patellar and Achilles tendons.  Range of motion was from 
minus 10 degrees of extension to 45 degrees of flexion.  
Lateral rotation was to 15 degrees bilaterally; rotation was 
to 10 degrees bilaterally.  There were no muscle spasms with 
forward bending.  There was no loss of lateral spine motion 
or listing of the whole spine to the opposite direction.  The 
Goldthwait's sign was equivocal.  There was no abnormality on 
forced motion.  Curvature of the spine was normal.  
Examination of the left knee revealed tenderness to palpation 
of the patella.  There was also crepitus on palpation.  Range 
of motion was from 0 degrees of extension to 120 degrees of 
flexion; the veteran had pain at 90 degrees of flexion.  
There was some anterior ligament instability with positive 
anterior Drawer sign.  There was no varus or valgus laxity.  
X-rays of the left knee revealed moderate bicompartmental 
osteoarthritic changes.  The assessment included: lumbosacral 
degenerative joint disease with degenerative disc disease of 
the lumbar spine; left knee chondromalacia; left knee 
degenerative joint disease; and mild to moderate peripheral 
neuropathy per EMG.  The examiner stated that the veteran's 
service-connected back disability, "would significantly 
limit the [veteran's] ability to be employed in either [a] 
physical or sedentary position.  The [veteran] cannot do 
prolonged sitting, standing, [and] cannot do any physical 
labor because of his back disability."  The examiner added 
that the veteran, "would be limited secondary to the left 
knee for the same reason as the lumbar spine."

In a February 2004 addendum, the VA examiner stated that 
examination of the veteran's back muscle revealed no muscle 
damage and no palpable retained fragments.  There was also no 
X-ray evidence of retained shrapnel in the lumbar area.  The 
examiner also stated that the veteran denied any symptoms 
that required bed rest prescribed by a physician during the 
past year.  With regard to the left knee, the examiner stated 
that range of motion was from 0 degrees of extension to 120 
degrees of flexion against varying resistance.  She stated:

With repeated use, the [veteran] would 
have a moderate degree of incoordination, 
weakened movement and excess 
fatigability.  It was not feasible to 
address the additional functional 
impairment due to weakened movement, 
excess fatigability or incoordination in 
terms of the degree of additional range 
of motion loss.  During flare-ups of the 
[veteran's] back and knee, the [veteran] 
could be limited from prolonged standing, 
walking, or any lifting secondary to 
pain.  The [veteran] reported that he 
would stay in bed two or three days 
during flare-ups.

The examiner also opined that:

Prior to June 12, 2001, the [veteran's] 
service connected disabilities of 
residuals of shell fragment wound of the 
back and degenerative joint disease and 
degenerative disc disease of the lumbar 
spine, type 2 diabetes mellitus and left 
knee chrondromalacia would not have 
rendered him unable to obtain or maintain 
employment prior to June 12, 2001.  The 
[veteran] himself stated that he stopped 
working secondary to his place of 
employment being closed down.

By rating decision dated in March 2004, the RO granted 
service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine, effective 
March 8, 2000.  The veteran's service-connected low back 
disability was recharacterized as residuals of a shell 
fragment wound of the back with degenerative joint disease 
and degenerative disc disease of the lumbar spine, evaluated 
as 40 percent disabling from August 1992.



Analysis

I.  Increased Ratings 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

With regard to disabilities of the musculoskeletal system, in 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2004).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).  

Low Back

The veteran is currently in receipt of a 40 percent 
evaluation for residuals of a shell fragment wound of the 
back with degenerative joint disease and degenerative disc 
disease of the lumbar spine.

Diagnostic Code 5320 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, provides that Muscle Group XX 
includes those muscles responsible for postural support of 
the body and extension of lateral movements of the spine.  
Muscles listed as part of this group include the spinal 
muscles, including sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  38 C.F.R. § 
4.73, Diagnostic Code 5320 (2004).

Pursuant to Diagnostic Code 5320, lumbar region, a 40 percent 
rating is warranted if impairment of Muscle Group XX is 
moderately severe.  A 60 percent rating is warranted if the 
impairment is severe.

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (2004).

The Board notes that these criteria were revised to some 
extent in July 1997.  However, the rating criteria were not 
changed in any significant way as they pertain to the claim 
at issue.  As such, the revised criteria have been set forth, 
but the result herein would be the same under the old 
criteria, which essentially mirror these provisions.

In addition, Diagnostic Code 5295, provides a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present, 
if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2004).

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria for intervertebral disc syndrome in effect 
prior to September 23, 2002, a 60 percent rating was 
authorized for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
cite of the diseased disc and little intermittent relief.  A 
40 percent rating was assigned for severe intervertebral disc 
syndrome, with recurrent attacks, with intermittent relief, a 
20 percent rating when moderate with recurrent attacks and a 
10 percent rating when mild.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1993).

Under the new criteria of Diagnostic Code 5243, which became 
effective September 26, 2003, and are codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004), with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar to 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion of 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

In the case at hand, the evidence of record from 1993 to 2004 
does not show any residual of injury to Muscle Group XX.  
Specifically, a July 1993 VA examination report notes that 
there was no muscle atrophy in the lumbar region of the back.  
An October 1994 VA examination report notes that there was no 
tissue loss and no tendon damage.  A December 2003 VA 
examination report notes that there was no muscle damage.  In 
a February 2004 addendum, the VA examiner noted that X-rays 
revealed no retained shrapnel, and physical examination 
revealed no palpable retained fragments.  Therefore, a higher 
evaluation is not warranted under Diagnostic Code 5320. 

Furthermore, as the veteran is already rated at the maximum 
assignable evaluation of 40 percent under Diagnostic Codes 
5292 and 5295, consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca cannot result in a higher 
evaluation under those diagnostic codes.  A higher evaluation 
may be assigned only pursuant to another diagnostic code or 
on an extra-schedular basis.

An evaluation of greater than 40 percent is authorized under 
Diagnostic Code 5293 (2002 and effective September 23, 2002) 
and Diagnostic Code 5243 (effective September 26, 2003).  In 
the case at hand, the veteran has been diagnosed with 
degenerative disc disease.  However, the evidence of record 
does not show that it is more than severe in nature.  
Specifically, the evidence does not show the presence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Although an October 1994 VA examination 
report notes the presence of right L5 radiculopathy, no 
electrodiagnostic evidence of radiculopathy was found on VA 
examination in February 2000 and deep tendon reflexes were 
normal on VA examination in December 2003.  Both the February 
2000 and December 2003 VA examinations note that the veteran 
has peripheral neuropathy, rather than radiculopathy.  
(Parenthetically, the Board notes that the veteran's 
peripheral neuropathy, a consequence of his service-connected 
diabetes, has been separately rated.)  Therefore, the Board 
finds that a higher rating under Diagnostic Code 5293 (2002) 
is not warranted. 

Moreover, the medical evidence shows that the veteran's 
lumbar spine is not ankylosed and that the disability is not 
productive of incapacitating episodes (as defined above) 
having a total duration of at least 6 weeks during the past 
12 months so as to warrant an increased rating under either 
Diagnostic Code 5243 (effective September 26, 2003) or 
Diagnostic Code 5293 (effective September 23, 2002).  

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected low back disability.  Moreover, the Board 
notes that the presence of radicular symptoms has not been 
established; therefore, there is no appropriate basis for 
separately rating functional impairment of the spine and 
radicular symptoms in one or both lower extremities.

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluation.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

Left Knee

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provide that a 10 percent rating requires slight recurrent 
subluxation or lateral instability, a 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Flexion of a leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg to 10 degrees warrants a 10 
percent rating, extension limited to 15 degrees warrants a 20 
percent rating, and extension limited to 20 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

On VA examination in October 1994, there was no subluxation 
or lateral instability.  Most recently, on VA examination in 
December 2003, there was "some" anterior ligament 
instability, but no varus or valgus laxity.  At that time, 
the veteran reported that he did not use a knee brace and 
that his knee only gave out two or three times a year.  
Therefore, in the Board's opinion, the preponderance of the 
evidence established that any instability of the veteran's 
left knee more nearly approximates slight than moderate.  
Accordingly, an increased rating is not warranted under 
Diagnostic Code 5257.  

The evidence of record also confirms the presence of 
arthritis of the left knee and some limitation of motion.  
For instance, at the most recent VA examination in December 
2003, the examiner stated that motion of the veteran's left 
knee was from 0 degrees of extension to 120 degrees of 
flexion, with pain at 90 degrees of flexion.  Therefore, the 
Board finds that the veteran is entitled to a separate 10 
percent evaluation for arthritis with limitation of motion 
(flexion) under Diagnostic Code 5260.

However, there is no objective evidence of limitation of 
extension, nor is there objective evidence of limitation of 
flexion that more nearly approximates the criteria for a 20 
percent evaluation than those for a 10 percent evaluation.  A 
VA examination report dated in July 1993 notes range of 
motion in the left knee from 0 degrees to 135 degrees.  On VA 
examination in October 1994, range of motion was from 0 
degrees to 120 degrees.  

Although the veteran has alleged pain and weakness as being 
the significant symptoms he experiences, pain has already 
been considered as noted above.  Furthermore, in a February 
2004 VA examination addendum, the VA examiner opined that it 
was not feasible to address the additional functional 
impairment due to weakened movement, excess fatigability, or 
incoordination in terms of the degree of additional range of 
motion loss.  Thus, it is clear that even when all pertinent 
disability factors are considered, the limitation of motion 
of the veteran's left knee does not warrant a rating in 
excess of 10 percent.  

The Board has also considered whether there is any other 
schedular basis for awarding a higher evaluation for the 
components of the service-connected left knee disability, but 
has found none.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
left knee disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluations, to include the separate 10 percent 
evaluation granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

II.  Earlier Effective Date

VA will grant a TDIU when the claimant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining "substantially gainful employment" consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  See also VAOPGCPREC 75-91; 57 Fed. Reg. 
2317 (1992).  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a). 

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R.  § 3.400(o).  

After careful review of the case at hand, the Board finds 
that an effective date prior to June 12, 2001, for the award 
of a TDIU is not warranted.   

In this case, the RO's award of a TDIU was predicated, at 
least in part, on the RO's September 2002 grant of service 
connection for PTSD, effective from June 12, 2001.  The RO 
assigned a 50 percent evaluation for the veteran's PTSD; this 
action resulted in a combined disability evaluation of 80 
percent from June 12, 2001.  Further, a June 2002 VA 
psychiatric examination report conducted in conjunction with 
the veteran's June 2001 claim for service connection for PTSD 
revealed that the veteran was unable to keep a job.  
Resolving all reasonable doubt in the veteran's favor, the RO 
awarded a TDIU effective June 12, 2001.  The Board finds that 
this determination is consistent with both the facts and the 
governing legal authority.

Although the veteran submitted a claim for a TDIU in 1993, 
the record reflects that he maintained substantially gainful 
after the filing of this claim.  Moreover, he did not meet 
the minimum criteria of section 4.16(a) until June 12, 2001, 
and a VA examiner opined that the disabilities for which 
service connection was in effect prior to June 12, 2001, were 
not sufficient to render the veteran unemployable.  There is 
no conflicting medical opinion of record.  

As previously noted, the effective date for an award of a 
TDIU will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o)(1).  In the case at hand, although the veteran's 
claim for a TDIU was received in 1993, the date that 
entitlement arose is June 12, 2001.  Therefore, the proper 
effective date is June 12, 2001.

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
There simply is no appropriate basis for assignment of an 
effective date for a grant of a TDIU earlier than June 12, 
2001.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).




ORDER

An increased rating for the veteran's service-connected 
residuals of a shell fragment wound of the back with 
degenerative joint disease and degenerative disc disease of 
the lumbar spine is denied.  

The Board having determined that the veteran's service-
connected left knee disability warrants separate evaluations 
of 10 percent on the basis of recurrent subluxation or 
lateral instability and 10 percent on the basis of arthritis 
with limitation of motion, the appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.  

An effective date earlier than June 12, 2001, for the award 
of a TDIU is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



